Case 1:18-cv-05088-JBS-KMW Document 53 Filed 07/26/19 Page 1 of 2 PageID: 718



CRAIG CARPENITO                                  Document Electronically Filed
United States Attorney
BY: ANNE B. TAYLOR
Assistant U.S. Attorney
401 Market Street
P.O. Box 2098
Camden, NJ 08101
(856) 757-5031
Attorneys for Respondent

                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY

                                    :
KEVIN SMITH,                        :
                                    : HONORABLE JEROME B. SIMANDLE
                  Plaintiff,        : HONORABLE KAREN M. WILLIAMS
                                    :
            v.                      : Civil Action No. 18-5088 (JBS) (KMW)
                                    :
BURLINGTON COUNTY, et al.,          : NOTICE OF MOTION
                                    :
                  Defendants.       : Return Date: August 19, 2019
                                    :

To:   CLERK OF THE COURT

      Justin C. Bonus, Esq.
      Justin C. Bonus Attorney at Law
      118-35 Queens Blvd., Suite 400
      Forest Hills, NY 11375
      Attorney for Plaintiff

      Evan H.C Crook, Esq.
      Malamut and Associates, LLC
      457 Haddonfield Road, Suite 500
      Cherry Hill, NJ 08002
      Attorneys for Burlington County, Burlington Township, Burlington Township
      Police Department, and Burlington County Prosecutors Office

      John L. Slimm, Esq.
      Marshall, Dennehey, Warner, Coleman & Goggin, PC
      1500 Midlantic Dr., Suite 200
      P.O. Box 5429
Case 1:18-cv-05088-JBS-KMW Document 53 Filed 07/26/19 Page 2 of 2 PageID: 719



      Mount Laurel, NJ 08054
      Attorneys for Burlington Township, Burlington Township Police Department,
      Det. Brandon Roberson, Patrolman Hreso, Det. Dave Brintzinghoffer, Det.
      Christopher Ent, Patrolman Robert Fenimore, Sgt. R. Sullivan, Det. Marc
      Carnivale, and Patrolman Worrell

      Michael Ralph Sarno, Esq.
      Office of the Attorney General for New Jersey
      Tort Litigation and Judiciary Section
      25 Market Street
      P.O. Box 116
      Trenton, NJ 08625
      Attorneys for Burlington County Prosecutors Office, Det. Karen Denelsbeck,
      Det. Michael Wiltsey, Det. M. Sperry, Det. D. Kohler, Det. Joe Cordoma, Det.
      Robert Hageman, Det. S. Craig, Det. M. Regan, Agent Todd Fischer, and Det.
      Tim Horne

      PLEASE TAKE NOTICE that on August 19, 2019, federal defendants TFO

Shawn Gorlin, the United States Marshals Service, and the United States of

America, by the undersigned attorneys, shall move under Federal Rule of Civil

Procedure 26(c)(1)(A) before the Honorable Judge Karen M. Williams, United States

Magistrate Judge, for entry of a Protective Order staying all discovery against the

federal defendants until disposition of the pending motion to dismiss.

      In support of this motion, federal defendants will rely upon: (1) the Amended

Complaint, (2) the motion papers; (3) a brief, and (4) the certification of AUSA Anne

B. Taylor. A proposed form of order is also submitted with this notice.


                                       CRAIG CARPENITO
                                       United States Attorney

                                       s/ Anne B. Taylor
                                       By: ANNE B. TAYLOR
Date: July 26, 2019                    Assistant United States Attorney



                                          2
